Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 06/10/2022 has been entered. Claims 1-16, 19, 30, 34 are cancelled. Claims 29, 31-32 are withdrawn.
Pending claims 17, 18, 20-28 and 33, 35-39 are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 recites:
 “identifying presence of weeds to be treated, without performing any classification of any of the detected plants as the weeds based on differences between characteristics of different ones of the detected plants, by performing the following: 
	analyzing a spatial distribution of all of the detected plants to identify straight lines formed by the spatial distribution; 
classifying areas bounding the identified straight lines as plant rows and all areas between the plants rows as a weed area; and 
determining, as the identified presence of the weeds to be treated, that the detected plants are partially within the weed area” 
Various limitations of claim 36 cannot be found in applicant’s original disclosure, including: 
“identifying presence of weeds to be treated, without performing any classification of any of the detected plants as the weeds based on differences between characteristics of different ones of the detected plants” – Paragraph 18 of the publication describes “determination of the presence of plants…without a classification of the plants taking place”, but does not provide sufficient support for how “identifying presence of weed” can be done without classification of the plants. Paragraph 18 only discusses presence of plants. This claim language constitute new matter. 
“analyzing a spatial distribution of all of the detected plants to identify straight lines formed by the spatial distribution” - paragraph 28 of the publication describes: “The applying or the application of the predefined spray then takes place onto the weed area, which may be onto the entire field section on the basis of an ascertained plant identifier, without a classification or selection and also regardless of the arrangement of the plants”, but the claim requires “analyzing a spatial distribution of all detected plants” without feature being mentioned in the disclosure. None of the paragraphs discusses “spatial distribution” with association of identification of straight lines. Since spatial distribution of the detected plants is one of the characteristics of the detected plants, the aspect of “identifying presence of weed without any classification of the detected plants as weeds…” lack sufficient written description, and therefore constitute new matter. 
“classifying areas bounding the identified straight lines” – Paragraph 21 of the publication indicates “integrating a straight line” but no description is found regarding classifying areas bounding the identified straight line. 
Claims 37-39 are also rejected they include the limitations of claim 36. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites:
 “identifying presence of weeds to be treated, without performing any classification of any of the detected plants as the weeds based on differences between characteristics of different ones of the detected plants, by performing the following: 
	analyzing a spatial distribution of all of the detected plants to identify straight lines formed by the spatial distribution; 
classifying areas bounding the identified straight lines as plant rows and all areas between the plants rows as a weed area; and 
determining, as the identified presence of the weeds to be treated, that the detected plants are partially within the weed area”.
	Since the disclosure does not clarify the metes and bound of the “differences between characteristics” of the detected plants, it is the examiner’s understanding that positioning of detected plants is one of the differences characteristics of the detected plants. The claim defines directly contradicting features: identify presence of weed without classification plants based on differences in characteristics, but the claim also requires classifying positional arrangements (spatial distribution of the plants). Further, paragraph 28 states “The applying or the application of the predefined spray then takes place onto the weed area, which may be onto the entire field section on the basis of an ascertained plant identifier, without a classification or selection and also regardless of the arrangement of the plants”, while the claim requires analyzing spatial distribution/arrangements of the plants. The claim and disclosure present contradicting descriptions, rendering the scope of the claims unclear and indefinite. 
	Additionally, applicant’s disclosure does not mention anything regarding “classifying areas bounding the identified straight lines”, it is unclear how the areas is identified. 
Claims 37-39 are also rejected they include the limitations of claim 36. The claims are addressed as best understood. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20-28, 33, 35, 36, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20190150357).
	Re claim 17, Wu discloses a method for applying a spray onto a field (abstract), the method comprising: 
	detecting plants in a field section of the field with an optical and/or infrared detection unit (par. 102, 105: image sensor 50; "As the vehicle is traveling, the sensors or image sensor assess pre-determined variables (e.g. number of leaves, coloration) in each grid element(s)"); 
	identifying at least one plant row in the detected field section (par. 106: "Using the captured images, the elements of the image first pass a calibrated color threshold (e.g. green). The rows are identified by either a local straight line fit to the pixel images where greenish-colored pixels line up"; see fig. 29); 
		based on the identification: 
		defining a plant area to encompass the at least one identified plant row (par. 100: " the crop row location is identifiable by the leaves"; "crop row location" being the plant area); and 
		due to a remaining area of the detected field section being external to the defined plant area, defining the remaining area as a weed area (area between crop rows 12, see fig. 5; par. 100: Once the crop row 12 is identified, anything that is not on a crop row is classified as a “weed”); 
	ascertaining a plant identifier of the weed area (par. 97: "Example programs include weed, fungus or disease identification to detect anomalies", "In FIGS. 4 and 5, three weeds happen to be in the area between crop rows 12 where ideally they would not be expected", see also par. 89); and 
	based on the definition of the weed area (area between crop row 12) as shown in fig. 5), applying the spray (par. 97: "the found unexpected objects are sprayed with herbicide, represented by a dashed circle") with a spraying device (spray nozzles shown in fig. 3, par. 95) onto all of the plants of the field section that are in the weed area, depending on the ascertained plant identifier (par. 100: "Once the crop row 12 is identified, anything that is not on a crop row is classified as a “weed” and is sprayed").

	Re claim 18, Wu discloses the plant identifier being a ratio (intensity ratio of pre-selected color in the weed pixels versus adjacent pixels, par. 116, par. 120: "the intensity of pixels adjacent to the triggering pixel are checked") of a first portion (see fig. 5: area where weeds 11 are found) of the weed area that is covered by the detected plants to a second portion (area between crop rows 12 where there are no weeds; par. 97: "ground soil between crop rows 12") in the weed area that is not covered by the detected plants, wherein the applying is performed conditional upon that the ratio is at least predefined threshold value (see fig. 4, par. 97: "three weeds happen to be in the area between crop rows 12 where ideally they would not be expected. In some programs, the found unexpected objects are sprayed with herbicide, represented by a dashed circle"; see also par. 89: "scaling the threshold for each pixel or grid member to constitute a “hit”—an indication that something shown in the image should be acted upon (e.g. a weed protruding from the soil)"). 
	Re claim 21, Wu discloses the detecting of the plants takes place by utilizing an infrared component (infrared sensor, par. 88) in a detection field (vision field of the image sensor) of the optical and/or infrared detection unit (par. 45-46: image sensor 50).
	Re claim 22, Wu discloses the at least one plant row includes all plant rows that are in the detected field section (see rows 12 in fig. 5). 
Re claim 24, Wu discloses the plant area is defined by using neighboring pixels of the detected plants of the at least one plant row (par. 97, fig. 4). 
Re claim 25, Wu discloses a width of the at least one plant rows is variably set depending on a growth stage of the detected plants (par. 180: “The average width of a crop row can be determined when the crop lane is identified, or the value is entered by the operator before driving through the field”; it is apparent that once the crop row is identified, the width of the crop rows is directly depending on plant growth stage).
	Re claim 26, Wu discloses the identifying is performed so that each of the at least one plant row extends essentially in a straight line (see crop rows 12 in fig. 5).
	Re claim 27, Wu discloses, in the detecting of the plants performed are detected by utilizing a color component (par. 105: image sensor 50; "As the vehicle is traveling, the sensors or image sensor assess pre-determined variables (e.g. number of leaves, coloration) in each grid element(s)"). 
	Re claim 28, Wu discloses the optical and/or infrared detection unit and/or the spraying device are/is situated on an agricultural vehicle (see figs. 1 and 3). 
	Re claim 33, Wu discloses the spray includes a plant protection product (par. 101: herbicide; applicant's disclosure, par. 15 of the publication, indicates the claim scope of "the plant protection product" encompasses an herbicide). 
	Re claim 35, Wu discloses the color component is a green color component (par. 106). 
Re claim 36, Wu discloses a method for applying a spray onto a field, the method comprising: 
detecting plants of the field with an optical and/or infrared detection unit (par. 96-97: "Programs stored on the processors of each image sensor unit 50, address each array element to collect image information regarding the element (e.g. color or intensity)", "detect anomalies (e.g. difference in expected color, height, size, shape) in otherwise-expected patterns of soil") ; 
	identifying presence of weeds to be treated (by identifying crop rows 12 and region between crop rows 12; par. 97), without performing any classification of any of the detected plants as the weeds based on differences between characteristics of different ones of the detected plants, by performing the following: 
		analyzing a spatial distribution of all of the detected plants to identify straight lines (vertically-running rows shown in fig. 4, see also fig. 29) formed by the spatial distribution (see, fig. 4; par. 97: "A priori field calibration or majority neighbor-pixel colors help determine expected colors, protrusions, and patterns. The vertically-running rows represent crop rows 12"); 
		classifying areas bounding the identified straight lines as plant rows (straight lines shown in fig. 4) and all areas between the plants rows as a weed area (par. 97: "The wider region in between represents the ground soil between crop rows 12. In FIGS. 4 and 5, three weeds happen to be in the area between crop rows 12 where ideally they would not be expected"); and 
		determining, as the identified presence of the weeds to be treated, that the detected plants are partially within the weed area (par. 100: "Once the crop row 12 is identified, anything that is not on a crop row is classified as a “weed”"); and 
in response to the identification of the presence of the weeds to be treated, applying the spray onto the weed area with a spraying device (par. 100: "Once the crop row 12 is identified, anything that is not on a crop row is classified as a “weed” and is sprayed").

Re claim 39, Wu discloses a width of the at least one plant rows is variably set depending on a growth stage of the detected plants (par. 180: “The average width of a crop row can be determined when the crop lane is identified, or the value is entered by the operator before driving through the field”; it is apparent that once the crop row is identified, the width of the crop rows is directly depending on plant growth stage).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357) in view of Beck (US 5585626).
Re claims 20 and 37, Wu does not teach, in the applying step, the spray is applied according to a target uniform distribution of the spray over an entirety of the weed area.
However, Beck discloses a method for applying a spray in the same field of endeavor, wherein Beck indicates that it is a known option to spray a continuous blanket of herbicide in the entire middle region (space between adjacent rows) to eliminate weeds, in addition to an alternative option of spot spraying where weeds are found (col. 9, ln 16-20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Beck to apply the spray according a target uniform distribution (continuous blanket) of the spray over an entirety of the weed area. Given finite number of options to spray herbicide known in the art: spray entire weed area or spot spray only where weed is found, it would be obvious to try the option of apply a uniform blanket spray to the entire weed area, since it would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. it has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. In this case, doing so would help eliminate both detected/emerged weeds and undetected weed not yet fully emerged, not yet fully visible. 

Claim(s) 23 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357).
Re claims 23 and 38, Wu discloses the defining of the plant area (crop rows, fig. 4) is performed by identifying bounding areas around each of the at least one plant row (area between parallel lines shown in fig. 4 labeled “crop row 12”), but fails to explicitly specify a mid-point line of the respective plant row is the center of the respective bounding area of the respective plant row.
However, figures 5 and 29 illustrate the consideration of midpoint line through each of crop rows 12. Wu further describes average width of crop rows having associated a center/midpoint of the width (par. 100) for spray setting preference. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to utilize specify a mid-point line of the respective plant row as the center of the respective bounding area of the respective plant row. Doing so would provide for similar plant row area, which consequently improve uniformity in spray setting and discharge. 

Claims 25 and 39, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190150357) in view of Gall (US 20170223947).
Re claims 25 and 39, Wu discloses the method of claim 17 where a width of the plant/crop rows can be variably set (par. 100), but does not explicitly indicate that the width is depending on a growth stage of the detected plants.
	Gall discloses appartus and method for in-field data collection that describes how all growth stages of plants and variable row widths from 20-40 inches are considered (par. 42). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Gall to utilize setting a width of the at least one plant rows is variably set depending on a growth stage of the detected plants. Doing so would improve the plant treatment application based on the plant area size, plant growth and effect of the treatment apparatus on the plants in the field, as taught by Gall in paragraph 42.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752